Citation Nr: 0527883	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  03-09 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss, to include whether the reduction to 
20 percent effective June 1, 2002 was proper.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected 
disability(ies).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from February 1960 to 
November 1963.

Initially, this matter came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in December 
2001 and February 2002 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  In the 
December 2001 rating decision, in pertinent part, the RO 
proposed to reduce the veteran's disability rating from 40 to 
20 percent for bilateral hearing loss, advising him of his 
rights, and denied his claim for a TDIU.  In the February 
2002 rating decision, the RO finalized the proposed reduction 
and assigned a 20 percent rating for bilateral hearing loss.

In April 2004, the Board remanded the case for additional 
development.  In June 2005, VA assigned a 50 percent rating 
for residuals of dog bite to the right hand with superficial 
scar and carpal tunnel syndrome, effective December 4, 2004.  
The case is now before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  VA has and obtained all relevant evidence needed for an 
equitable disposition of, and adequately notified the veteran 
of the evidence necessary to substantiate, the issues 
addressed in this decision.

2.  In a December 2001 rating decision, the RO proposed to 
reduce the veteran's disability rating from 40 to 20 percent 
for bilateral hearing loss and informed the veteran of his 
procedural rights under 38 C.F.R. § 3.105(e).

3.  Pursuant to a November 2001 VA audiological examination 
showing improvement in the veteran's hearing, in a February 
2002 rating decision, the RO finalized the proposed reduction 
and assigned a 20 percent disability rating for bilateral 
hearing loss, effective June 1, 2002.  At the time of the 
reduction in June 2002, the veteran's bilateral hearing loss 
had been rated as 40 percent disabling since June 2000, for a 
period of less than 5 years.

4.  At the time of reduction in June 2002, the veteran's 
bilateral audiometric test results corresponded to numeric 
designations no worse than Level V in the right ear and Level 
VI in the left ear, warranting no more than a 20 percent 
disability rating.

5.  Competent medical evidence shows the veteran's bilateral 
hearing loss is manifested by no worse than Level VI in each 
ear.

6.  Service connection is currently in effect for residuals 
of dog bite to the right hand with superficial scar and 
carpal tunnel syndrome, rated as 50 percent disabling; 
bilateral hearing loss, rated as 30 percent disabling; and 
tinnitus, rated as 10 percent disabling; with a combined 
disability rating of 70 percent.

7.  The veteran's service-connected disabilities, in 
particular his right hand disability, preclude him from 
obtaining or retaining substantially gainful employment in 
keeping with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The reduction to a 20 percent rating for bilateral 
hearing loss, effective June 1, 2002, was proper.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 
4.85, 4.86, Diagnostic Code 6100 (2001).

2.  The schedular criteria for a 30 percent rating for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2005).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 14. Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)) was enacted 
and became effective.  This law describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  VA also revised the regulations effective November 
9, 2000.  See 66 Fed. Reg. at 45,620-32 (Aug. 29, 2001); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been developed, to the extent possible, 
and no further notice or assistance to the veteran is 
required to comply with the VCAA with regard to his increased 
rating and TDIU claims.  The veteran was afforded the 
opportunity to provide lay or medical evidence, which might 
support his claims.  In compliance with the Board's April 
2004 remand, in a May 2004 letter, VA gave the notice 
required by the VCAA and asked the veteran to submit evidence 
showing that his hearing loss had increased in severity and 
that his service-connected disability(ies) made him 
unemployable.  In response, the veteran provided a private 
physician's statement, a private audiological evaluation, and 
private neurological test results.  Various private 
audiological evaluations and medical records, VA examination 
reports, and statements from private physicians, the veteran 
and his representative are associated with the record.  In 
October 2001, November 2001, and December 2004, the veteran 
was afforded VA examinations, the latter included a review of 
the information in the veteran's claims file.  His claim was 
readjudicated and a supplemental statement of the case (SSOC) 
was issued in June 2005.  In the March 2003 and May 2004 VCAA 
and various duty to assist letters, a Board remand, the most 
recent SSOC, and its cover letter, VA notified the veteran of 
what information it had received and what information he 
needed to establish entitlement to a higher rating for 
bilateral hearing loss and to a TDIU.  Given the foregoing, 
the Board finds that VA has substantially complied with the 
Board's April 2004 remand with regard to the issue discussed 
in this decision.  See Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable AOJ decision on a claim for VA 
benefits.  Even though content complying notice was not given 
prior to the initial AOJ decisions, the VA satisfied its duty 
to notify by means of March 2003 and May 2004 letters from VA 
to the appellant that were issued prior to the 
recertification of the appeal to the Board.  Those letters 
informed the appellant of what evidence was required to 
substantiate his increased rating and TDIU claims (that is, 
information showing that his hearing loss was worse and that 
he was unemployable due to his service-connected 
disabilities), what evidence VA had obtained, and of his and 
VA's respective duties for obtaining evidence.  Those letters 
also asked the appellant to provide private medical records 
or to identify health care providers and to sign releases to 
obtain pertinent records.  The AOJ notified the appellant 
that it was his responsibility to make sure that VA received 
all requested records that are not in the possession of a 
Federal department or agency.  

With regard to the reduction of his disability rating for 
hearing loss from 40 to 20 percent, the RO followed the 
procedural steps outlined in 38 C.F.R. § 3.105(e).  In 
particular, in December 2001 and February 2002 rating 
decisions and their cover letters, the RO followed the 
procedural steps for proposing and effectuating reduction of 
a disability rating, under the provisions of 38 C.F.R. 
§ 3.105(e) (2004).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although some of the notices were provided to the appellant 
after the initial adjudications, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. §§ 3.105(e) and 3.159(b) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  Mayfield, 19 Vet. App. at 123-29 
(2005).  Finally, the Board notes that this decision grants 
entitlement to a higher rating for hearing loss and to a 
TDIU.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2004) 
(harmless error).  

Increased Rating and Restoration of a 40 Rating for Bilateral 
Hearing Loss

In an April 1998 decision, the Board, in pertinent part, 
granted service connection for bilateral hearing loss, 
indicating that, at the time of the veteran's separation from 
service, there was a specific notation that the veteran had 
increased hearing loss during service as evidenced by 
repeated audiograms.  The Board observed that the veteran had 
testified that his initial job during service was security on 
a flight line, which was also referenced on his separation 
examination report.  The Board concluded that the evidence 
was at least in equipoise as to whether a bilateral hearing 
disorder, at the very least increased in severity during 
service.  Based on a March 1996 VA audiological examination, 
in a May 1998 rating action, implementing that Board 
decision, the RO assigned an initial noncompensable rating 
for bilateral hearing loss, effective October 15, 1991. 

In a March 2001 decision, the Board observed that, as shown 
in October 1991 and June 1992 private audiological 
evaluations and March 1996 and July 1998 VA audiological 
examinations, from October 1991 through July 21, 1998, the 
veteran's bilateral hearing loss generally was manifested by 
a puretone threshold average of 60 decibels in the right ear 
and 60 decibels in the left ear with speech ability of 90 
percent for the right ear and 100 percent left ear, resulting 
in Level III for the right ear and Level II for the left ear, 
under the rating criteria in effect prior to June 1999.  This 
level of hearing loss was noncompensable under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1991-1995).  

In June 1999, the criteria for rating hearing loss were 
amended to provide for exceptional patterns of hearing 
impairment.  38 C.F.R. § 4.86 (2005).  The last VA 
examination before the amendment, in July 1998, reflected a 
puretone threshold average of 55 decibels for the right ear 
and 78 decibels for the left ear.  Speech recognition ability 
was shown to be 80 percent in the right ear and 20 percent in 
the left ear, resulting in Level IV for the right ear and 
Level XI for the left ear, under the revised rating criteria.  
This level of hearing loss warranted a 30 percent rating 
under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (1999).  
Subsequently, at a June 19, 2000, VA audiological 
examination, puretone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
80
90
90
LEFT
75
75
75
75
75

The average was 85 in the right ear and 75 in the left ear.  
Speech recognition ability was 92 percent in both ears.  This 
pattern was rated under the criteria delineated in 38 C.F.R. 
§ 4.86, for exceptional patterns of hearing impairment, and 
resulted in Level VIII for the right ear and Level VI for the 
left ear, warranting a disability rating of 40 percent.  
Thus, in the March 2001decision, the Board confirmed the RO's 
previous ratings for the veteran's bilateral hearing loss of 
a noncompensable rating for the period from October 15, 1991, 
through July 21, 1998, a 30 percent rating for the period 
from July 22, 1998 through June 18, 2000, and a 40 percent 
rating from June 19, 2000.  

In a November 2001 VA audiological examination, puretone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
60
70
70
LEFT
60
60
60
65
70

The average was 66 in the right ear and 64 in the left ear.  
Speech recognition ability was 72 percent in right and 74 in 
the left ear.  Under the criteria delineated in 38 C.F.R. 
§ 4.86, for exceptional patterns of hearing impairment, these 
findings result in Level VI for the right ear and Level V for 
the left ear warranting a disability rating of 20 percent.

Based on the above examination results, the RO proposed the 
reduction of, and reduced, the veteran's disability rating 
for bilateral hearing loss to 20 percent, effective June 1, 
2002.

The Board has considered the law and regulations that pertain 
to the reduction of ratings.  In this case, the 40 disability 
rating in issue that was reduced was in effect less than five 
years and was not considered static.  Since the rating that 
the RO proposed to reduce in December 2001, and did reduce 
effective June 1, 2002, had been in effect less than five 
years and was not static, it was not necessary to comply with 
38 C.F.R. § 3.344 (a) and (b), which addresses the need for 
stability in disability evaluations that have been in effect 
for long periods at the same level.  Accordingly, 38 C.F.R. § 
3.344(a) and (b) were not applicable.  Rather, all that was 
required to warrant a reduction in the veteran's ratings was 
reexamination that shows sufficient improvement in the 
service-connected disability, provided that the procedural 
requirements of 38 C.F.R. § 3.105(e) were complied with.

In effect at the time of the rating reduction, 38 C.F.R. § 
3.105(e) provided that where the reduction in evaluation of a 
service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his latest address of record 
of the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  Unless otherwise 
provided in paragraph (i) of this section, if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  Paragraph (i) provides that 
the veteran will be given an opportunity for a 
predetermination hearing.

In this case, the RO proposed to reduce the veteran's 
disability rating for hearing loss to 20 percent in a 
December 2001 rating decision, after a November 2001 
examination showing improvement.  The veteran was notified of 
this rating decision in a letter dated December 6, 2001, to 
which the rating decision was attached.  This letter included 
the procedural rights outlined in 38 C.F.R. § 3.105(e) and 
(i) (2001).  In particular, the veteran was specifically 
notified that, within 60 days, he could present additional 
evidence to show that compensation payments should be 
continued at their present level.  He also was notified that 
he could make a request for a predetermination hearing.  The 
same month, the veteran responded, in pertinent part, stating 
that he disagreed with the proposed reduction from 40 to 20 
percent and asked that he be provided with a statement of the 
case.  In a January 2, 2002 letter, the RO advised the 
veteran that he could not disagree with the proposed 
reduction, but only with a final action.  Since the veteran 
neither requested a predetermination hearing nor presented 
evidence adequate to show that compensation payments should 
be continued at the 40 percent level, in a February 2002 
rating decision, the RO reduced the veteran's disability 
rating for bilateral hearing loss and assigned a 20 percent 
rating, effective June 1, 2002.

The veteran contends that VA improperly reduced his 40 
percent rating for bilateral hearing loss to 20 percent and 
maintains that the 40 percent rating should be restored.    

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected hearing loss is currently 
evaluated as 20 percent disabling, under 38 C.F.R. §§ 4.85 
and 4.86, Diagnostic Code 6100 (2005).  A rating for hearing 
loss is determined by a mechanical application of the Rating 
Schedule to the numeric designations assigned based on 
audiometric test results.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  To evaluate the degree of disability from 
defective hearing, the Rating Schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination (Maryland CNC) and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  These averages are 
entered into a table of the Rating Schedule to determine the 
auditory acuity level of each ear, and these auditory acuity 
levels are entered into another table of the Rating Schedule 
to determine the percentage disability rating.  Id.  

An alternative method of rating exceptional patterns of 
hearing impairment is set forth in 38 C.F.R. § 4.86.  When, 
as here, the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2005).

Given the evidence noted above, the Board finds that the 
veteran was advised of his rights and given time to respond 
before the RO properly reduced his rating from 40 percent to 
20 percent in June 2002.  He did not request a 
predetermination hearing.  Even though, on January 23, 2002, 
the RO received additional information of private 
audiological evaluations done in February 2000 and January 
2002, it appears that the January 2002 evaluation was not 
performed by a state-licensed audiologist and therefore is 
not adequate for rating purposes.  It also is not clear that 
the February 2000 evaluation included a controlled speech 
discrimination test (Maryland CNC) and was conducted without 
hearing aids.  But assuming that the February 2000 private 
evaluation met the testing standards delineated in 38 C.F.R. 
§ 4.85, puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
65
70
70
LEFT
75
70
65
75
80

The average was 69 in the right ear and 73 in the left ear.  
Speech recognition ability was 68 percent in the right ear 
and 72 in the left ear.  These findings result in Level VI 
for the right ear using Table VI, and Level VI for the left 
ear using either Table VI or Table VIA, under the criteria 
delineated in 38 C.F.R. § 4.86.  These levels equate to a 30 
percent rating in Table VII.  But the Board notes that this 
private evaluation was performed before the June 2000 VA 
examination, which resulted in a 40 percent rating, so it is 
not relevant to the issue of whether the veteran's 40 percent 
rating should be restored.  Applying the alternative method 
of rating exceptional patterns of hearing impairment as set 
forth in 38 C.F.R. § 4.86, the evidence supports no more than 
a 20 percent rating based on the November 2001 VA examination 
findings, resulting in Level VI for the right ear and Level V 
for the left ear.  The Board has reviewed the November 2001 
hearing test in the record and, unfortunately, it does not 
provide a basis for a 40 percent rating.  The requirements of 
38 C.F.R. § 4.85 set out the percentage ratings for exact 
numerical levels of impairment required for a 40 percent 
evaluation of hearing loss.  As noted above, a rating for 
hearing loss is reached by a mechanical application of the 
Rating Schedule to the numeric designations assigned based on 
audiometric test results.  Lendenmann, 3 Vet. App. at 349.  
Thus, the Board finds that the RO properly reduced the 
veteran's rating to 20 percent.

The Board has considered the veteran's argument that his 
hearing loss warrants a higher rating.  In response to a 
request for additional evidence, the veteran submitted a 
private audiological evaluation dated in May 2004.  It is not 
clear whether the private examiner was a state-licensed 
audiologist or whether the tests included a controlled speech 
discrimination test (Maryland CNC) and was conducted without 
hearing aids to permit the test results to be considered as 
adequate for rating purposes.  That private audiological 
evaluation reflects, puretone thresholds, in decibels, were 
as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
65
70
75
LEFT
75
70
70
78
85

The average was 69 in the right ear and 76 in the left ear.  
Speech recognition ability was 52 percent in the right ear 
and 56 in the left ear.  These findings result in Level VIII 
for both ears using Table VI, under the criteria delineated 
in 38 C.F.R. § 4.86.  These levels would equate to a 50 
percent rating in Table VII.

In compliance with the Board's remand, the veteran was 
afforded a VA audiological examination in December 2004.  
Puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
65
75
85
LEFT
65
65
65
70
75

The average was 74 in the right ear and 69 in the left ear.  
Speech recognition ability was 76 percent in the right ear 
and 72 in the left ear.  These findings result in Level VI 
for the right ear using Table VIA, and Level VI for the left 
ear using Table VI, under the criteria delineated in 
38 C.F.R. § 4.86.  These levels equate to a 30 percent rating 
in Table VII.

Since the Board in unsure whether the May 2004 private 
audiological test met the requirements for an adequate 
examination under 38 C.F.R. § 3.85(a), its results will not 
be considered for rating purposes.  Even so, based on the 
December 2004 VA examination, the evidence of record clearly 
supports a 30 percent rating.  In this case, application of 
the Rating Schedule to the numeric designations assigned 
based upon the relevant findings obtained upon VA 
audiological examination show that the criteria for a 40 
percent rating are not warranted.  In summary, the Board 
concludes that the preponderance of the evidence is against a 
40 percent rating for bilateral hearing loss.

TDIU

In November 2000, the veteran submitted a claim for a TDIU, 
indicating that he had completed the 11th grade, had had some 
technical training in the early 1960s, and had been employed 
as a bricklayer until he retired due to disability.  Along 
with his application, he enclosed an October 2000 statement 
from J. L. B., M.D., M.P.H., his treating physician and a 
clinical professor at the School of Medicine at the 
University of Alabama.  Dr. J. L. B. indicated that the 
veteran was unemployable due to multiple problems with his 
hands, arms, and elbows; that the veteran's nerve injuries 
resulted in hand deformities, muscle atrophy, and severe 
weakness; that the veteran wore bilateral wrist splints and 
would probably need additional surgery.  In a September 2002 
statement, Dr. J. L. B. indicated that the veteran was a 
regular patient of his with multiple visits in the past year; 
that he had suffered a number of injuries while in service, 
among these was penetrating injuries to the right wrist from 
dog bites; that the veteran was assigned to the K-9 corps and 
had regular responsibilities for the oversight of police 
dogs; that he was attacked by one of these animals and 
severely bitten on his extremities; that one of these 
injuries injured the nerves of the veteran's right wrist, 
resulting in permanent damage; that this damage significantly 
reduced the veteran's ability to use his right hand of normal 
activities of daily living (ADLs) and has reduced the range 
of motion of the right wrist.  Although the veteran uses the 
words "carpal tunnel" to describe his injuries, which in 
fact he has, the veteran's injuries involve more than the 
median nerve.  Dr. J. L. B. added that the veteran is right 
handed and also has severe functional loss of the left hand, 
which is not service related.  This combination of injuries 
make the veteran unemployable.  Were it not for the service-
related injuries to his dominant right hand and wrist, the 
physician opined the veteran could work, but he cannot.  Dr. 
J. L. B. added that, in fact, the veteran has significant 
difficulty in such mundane things as dressing himself.  

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service- 
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

The veteran now meets the percentage requirements set forth 
in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  He is 
service connected for residuals of dog bite to the right hand 
with superficial scar and carpal tunnel syndrome, rated as 50 
percent disabling; bilateral hearing loss, rated as 30 
percent disabling; and tinnitus, rated as 10 percent 
disabling; with a combined disability rating of 70 percent.  
As a result, the schedular requirements for the assignment of 
a TDIU are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.340, 3.341, 4.16.

Although the veteran has met the objective criteria, the 
question of whether the veteran's service-connected 
disabilities preclude him from securing or following 
substantially gainful employment remains.  38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16.

Results of May 2004 nerve conduction and electromyography 
(EMG) studies revealed that the veteran's right median nerve 
terminal latency was prolonged and sensory nerve conduction 
velocity across the carpal tunnel was slow, which was 
compatible with right carpal tunnel syndrome of mild/moderate 
severity.  A November 2004 statement from B. H. B., M.D. 
observed that the veteran had been treated for carpal tunnel 
syndrome for which he had a carpal tunnel release performed 
in June 1998; that the veteran has quite a bit of neuropathy 
and changes to the left hand; and that the veteran complained 
of pain along the ulnar nerve.  In light of the fact that the 
veteran was a bricklayer and his history, this private 
physician opined that the veteran could not work as a 
bricklayer due to the pain in his hands.   

A December 2004 VA joints examiner diagnosed the veteran with 
joint deformities and contractures secondary to canine injury 
to the right hand resulting in surgery and some nerve damage 
and carpal tunnel syndrome on the right.  A December 2004 VA 
neurological examiner, after a review of the claims file and 
an examination of the veteran, indicated that veteran had old 
chronic left ulnar neuropathy secondary to trauma in the left 
ulnar nerve and bilateral carpal tunnel syndrome, worse on 
the right than on the left secondary to previous trauma due 
to multiple falls and secondary to trauma from a dog bite as 
well.  He added that the veteran is unable to have good 
functional use of his right hand, is reliant on his much 
atrophied left hand, especially atrophy in the hand 
intrinsics, for his main activities of daily living (ADLs), 
from which he is impaired from this injury which is chronic 
in nature.  The examiner stated that the veteran is unlikely 
to improve with any of his complaints.  The veteran requires 
assistance with ADLs and will likely need this care 
indefinitely.  

Resolving all doubt in the veteran's favor, the Board finds 
that the veteran's service-connected disabilities, 
particularly the residuals of dog bite to the right hand, 
render him unable to secure or follow a substantially gainful 
occupation.  In support, the Board notes that the veteran has 
only an 11th grade education and worked only as a bricklayer, 
that two private physicians have opined that he is 
unemployable due to upper extremity disabilities, and that 
the December 2004 VA examiner opined that the veteran was 
unable to have good functional use of his right hand, is 
reliant on his much atrophied left hand for ADLs, requires 
assistance with ADLs, and will likely need this care 
indefinitely.  The Board observes that when it is not 
possible to separate the effects of a nonservice-connected 
condition from those of a service-connected condition, 
reasonable doubt should be resolved in the claimant's favor 
with regard to the question of whether certain signs and 
symptoms can be attributed to the service-connected 
condition.  See, e.g., Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  Even so, Dr. J. L. B. opined, in a September 
2002 statement, that were it not for the service-related 
injuries to his dominant right hand and wrist, the veteran 
could work, but he cannot.  This opinion is re-enforced by 
the December 2004 VA neurological examiner who agrees with 
Dr. J. L. B. that the veteran is unable to have good 
functional use of his right hand, is reliant on his much 
atrophied left hand for his main ADLs, that he requires 
assistance with ADLs, and that he will likely need this care 
indefinitely.  Since it is impossible to factor out the 
impact of his service-connected right hand disability on his 
employment from that of his nonservice-connected disorder of 
the upper extremities and Dr. J. L. B.'s opinion that the 
veteran cannot work because of his service-connected right 
hand and wrist injuries, the Board finds that the criteria 
for a TDIU due to service-connected disabilities have been 
met. 


ORDER

Restoration of a 40 percent rating for bilateral hearing 
loss, effective June 1, 2002, is denied.  

A 30 percent rating for bilateral hearing loss is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.

A TDIU is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


